NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         NOV 9 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

MARTIN PEARSON,                                  No. 16-56837

                Plaintiff-Appellant,             D.C. No. 5:16-cv-01079-CAS-AJW

 v.
                                                 MEMORANDUM*
NATIONSTAR MORTGAGE, LLC; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                   Christina A. Snyder, District Judge, Presiding

                           Submitted October 23, 2017**

Before:      McKEOWN, WATFORD, and FRIEDLAND, Circuit Judges.

      Martin Pearson appeals pro se from the district court’s order dismissing his

action alleging federal and state law claims related to the foreclosure of his

property. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal on the basis of res judicata. Manufactured Home Cmtys. Inc. v. City of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
San Jose, 420 F.3d 1022, 1025 (9th Cir. 2005). We affirm.

      The district court properly dismissed Pearson’s action as barred by the

doctrine of res judicata because his claims were raised, or could have been raised,

in a prior state court action that resulted in a final judgment. See Adam Bros.

Farming, Inc. v. County of Santa Barbara, 604 F.3d 1142, 1148-49 (9th Cir.

2010) (setting forth elements of res judicata under California law); see also

Brodheim v. Cry, 584 F.3d 1262, 1268 (9th Cir. 2009) (“If two actions involve the

same injury to the plaintiff and the same wrong by the defendant, then the same

primary right is at stake even if in the second suit the plaintiff pleads different

theories of recovery, seeks different forms of relief and/or adds new facts

supporting recovery.” (citations and internal quotation marks omitted)); City of

Martinez v. Texaco Trading & Transp. Inc., 353 F.3d 758, 764 (9th Cir. 2003)

(privity applies under California law “if a party’s interests are so similar to another

party’s interests that the latter was the former’s virtual representative in the earlier

action.” (citation and internal quotation marks omitted)).

      The district court did not abuse its discretion in dismissing Pearson’s action

without leave to amend because amendment would have been futile. See

Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011)

(setting forth standard of review and explaining that a district court can dismiss

without leave to amend where amendment would be futile).


                                            2                                     16-56837
      The district court did not abuse its discretion in denying Pearson’s motion

for default judgment. See Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986)

(setting forth standard of review and factors for entry of default judgment, and

noting the strong policy in favor of deciding cases on their merits); Aldabe v.

Aldabe, 616 F.2d 1089, 1092-93 (9th Cir. 1980) (affirming denial of default

judgment based on “the lack of merit in” plaintiff’s underlying claims).

      AFFIRMED.




                                          3                                   16-56837